                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 SCOTT CLEM,                                   )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )     CASE NO. 3:20-CV-88-DRL-MGG
                                               )
 OZINGA READY MIX CONCRETE,                    )
 INC.,                                         )
                                               )
        Defendant.                             )

                                 OPINION AND ORDER

       On April 1, 2020, Plaintiff filed his Unopposed Motion for Jury Trial under Fed.

R. Civ. P. 39(b) in this employment discrimination case.

       Under Fed. R. Civ. P. 38(b)(1), any party “may demand a jury trial by serving the

other parties with a written demand . . . no later than 14 days after the last pleading

directed to the issue is served.” When a jury demand is not properly served and filed

within the time allowed under Rule 38(b), “the court may, on motion, order a jury trial

on any issue for which a jury might have been demanded.” Fed. R. Civ. P. 39(b). The

court retains discretion to grant untimely demands for a jury trial in situations where a

good reason for the belated demand is shown. Olympia Exp., Inc. v. Linee Aeree Italiane,

S.P.A., 509 F.3d 347, 352 (7th Cir. 2007) (internal citations omitted). “Once a litigant

offers a reason for the belated request for a jury trial, the district court ought to

approach each application under Rule 39(b) with an open mind and an eye to the

factual situation of that particular case, rather than with a fixed policy.” CSX Transp.,
Inc. v. Chicago S. Shore & S. Bend R.R., No. 2:13-CV-285-RL-PRC, 2014 WL 2803992, at *1

(N.D. Ind. June 19, 2014) (internal quotations omitted) (citing Members v. Paige, 140 F.3d

699, 703 (7th Cir. 1998)).

       Here, Plaintiff acknowledges he is seeking leave for a jury trial after the Rule

38(b)(1) deadline for serving a jury demand has passed. However, Plaintiff does not

offer a good reason for the belated request. Plaintiff merely states that he is making the

late request after removal to this Court and discussions with his attorney. [DE 11 at 3,

¶ 3]. “In the absence of strong and compelling reasons to the contrary, untimely jury

demands should be granted” after a good reason for the delay is shown. Merritt v.

Faulkner, 697 F.2d 761, 767 (7th Cir 1983); see also Olympia Exp., Inc., 509 F.3d at 352. (7th

Cir. 2007). Lacking sufficient showing of good cause, an immediate favorable decision is

not warranted. Even in this employment discrimination case, which is likely to involve

factual disputes, Plaintiff has not provided any reason why his claims would be best

handled by a jury rather than by a judge. See Lawyer v. 84 Lumber Co., No. 96 C 0356,

1997 WL 24748, at *2 (N.D. Ill. Jan. 17, 1997) (citing Pennington v. Allstate Ins. Co., 1996

WL 476007, at *3 (W.D. Mo. Aug. 18, 1996); Oswald v. Laroche Chems., Inc., 162 F.R.D. 283,

284-85 (E.D. La. 1995)).

       Therefore, the Court DENIES WITHOUT PREJUDICE Plaintiff’s motion for a

jury trial. [DE 11]. Plaintiff may file an amended motion by April 10, 2020.

       SO ORDERED this 3rd day of April 2020.

                                                   s/Michael G. Gotsch, Sr.
                                                   Michael G. Gotsch, Sr.
                                                   United States Magistrate Judge

                                               2
